Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-15-00254-CV

                 CITY OF SAN ANTONIO and San Antonio River Authority,
                                   Appellants

                                               v.

                                     Osvaldo PERALTA,
                                          Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-16836
                        Honorable Martha B. Tanner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We tax costs of this appeal against Appellants City of San Antonio and San Antonio River
Authority.

       SIGNED September 16, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice